Citation Nr: 1410984	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a sinus/respiratory disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was conducted in October 2010, and a transcript of the hearing has been associated with the claims file.  The case was remanded in March 2011 and again in May 2013. 

The issues of entitlement to service connection for a sleep disability, a psychiatric disability, and a sinus/respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical spine is causally related to his active duty service. 

2.  The Veteran's left ankle sprain is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Left ankle sprain was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including in "Virtual VA," VA's electronic database storage) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD-214 indicates he served on active duty from December 1988 to December 1998.  Although personnel records have been obtained, several searches for service treatment records have been unsuccessful, and a formal finding of unavailability has been made by the RO.  

With regard to the neck and left ankle claims, the record does show medical diagnoses of current chronic disability.  Degenerative disc disease of the cervical spine has been diagnosed as well as left ankle sprain.  See August 2013 VA examinations.  There are, however, no clear medical opinions linking these two disabilities to service, apparently due to the lack of service treatment records documenting in-service injuries.  

Nevertheless, laypersons are competent to report what they experiences or witnessed.  In the present case, the Veteran has testified that he injured his neck and left ankle during service.  He has submitted statements from family members who remember the Veteran mentioning the injures to them while in service.  There are also statements from two individuals who served with the Veteran to the effect that they remember either the injuries or the Veteran voicing complaints related to the injuries.  The Board finds no reason to doubt the credibility of the Veteran, his family members, or these individual who served with him. 

The Board also notes that the Veteran was discharged from service in late 1998 and that private medical records show treatment for neck complaints in October 2001, less than three years later.  These records show a diagnosis of early spondylosis.  The Veteran informed the August 2013 examiner of the details of the left ankle injury during service with casting; he indicated that he sought treatment several years before.  

In this case where service treatment records have not been located, there is no contemporaneous documentation of the neck and left ankle injuries.  The Board is left with the Veteran's statements and testimony and statements from family members and fellow service members along with post-service medical records.  Significantly, there are no medical opinions that clearly discount any link between the current disabilities and in-service injuries.  Under the particular circumstances of this case, the Board finds that the evidence is at least in a state of equipoise.  In such a case, the benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection is warranted for degenerative disc disease of the cervical spine and for left ankle sprain.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to these two issues.  There is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for degenerative disc disease of the cervical spine and for left ankle sprain.


ORDER

Entitlement to service connection degenerative disc disease of the cervical spine is warranted.  Entitlement to service connection for left ankle sprain is warranted.  To this extent, the appeal is granted. 


REMAND

On October 2010 Board hearing, the Veteran mentioned difficulty sleeping due to breathing problems, but also indicated the belief that he could also be experiencing difficulty sleeping due to psychiatric symptoms.  A July 2013 psychiatric VA examination diagnosed depression.  The examiner noted that in-service injuries have caused insomnia and symptoms of depression, and listed chronic sleep impairment as a symptom of the depression diagnosis.  The examiner further opined that it is as least as likely as not that this depression is related to the Veteran's service.  The record reflects no further development or adjudication of a claim for service connection for depression.  

An August 2013 VA respiratory examination was administered, but sleep apnea was specifically excluded from its purview.  The Veteran has had no other examination which addressed his sleep problems.  

Given that the Veteran's sleep problems seem potentially intertwined with his diagnosed depression, but no further development has been completed in regards to a claim for a psychiatric disability, the claim for service connection for a sleep disorder must be deferred until the claim for service connection for depression is fully adjudicated.  Further, if the Veteran alleges that his sleep disturbances are as a result of possible sleep apnea (as is suggested by the contentions of difficulty breathing at night), an appropriate VA examination should be conducted.

The Veteran also alleges that the eruption of Mt. Pinatubo while he was stationed in the Philippines contributed to his sinus and/or respiratory disability.  Personnel records confirm that he was stationed in the Philippines and assisted during the Mt. Pinatubo emergency evacuation following the eruption.  On the August 2013 nose, throat, larynx, and pharynx VA examination, due to the unavailability of his STRs, the examiner was unable to make an opinion as to whether the Veteran's sinus disability was as a result of his service.  The examiner did not address the whether his disability could be related to breathing in volcanic ash from this in-service incident.  An addendum opinion should be obtained to ascertain whether there is medical evidence to support a finding that the Veteran's exposure to volcanic ash during the Mt. Pinatubo eruption caused his sinus/respiratory disability.

Accordingly, the case is REMANDED for the following actions:

1.   The RO should take appropriate action to furnish VCAA notice and develop the claim of service connection for a psychiatric disability, to include depression.  The RO should then formally adjudicate this claim and furnish notice to the Veteran and his representative, including notice of appellate rights and procedures.  Only if the Veteran files a timely notice of disagreement, is supplied a statement of the case, and files a timely substantive appeal is the case to return to the Board. 

2.  The RO should arrange for the Veteran to undergo an appropriate VA medical examination as to his claimed sleep disorder.  The Veteran's VA claims folder should be reviewed by the examiner.  Upon review of the record, and after performing all tests necessary, the examiner should indicate if the Veteran has a current sleep disability, not rooted in psychiatric problems, but as a stand-alone organic disorder, such as sleep apnea.  If so, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's active duty military service.

3.  The RO should arrange for the Veteran to undergo an appropriate VA medical examination for his sinus/respiratory disability.  The Veteran's VA claims folder should be reviewed by the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sinus/respiratory disability is causally related to inhaling volcanic ash following the eruption of Mt. Pinatubo.  A rationale should be furnished. 

4.  The RO should then re-adjudicate the sleep disability and sinus/respiratory issues on appeal.  If one or both of these the claims remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran or his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


